Title: To James Madison from Richard Taylor, Sr., 12 September 1803
From: Taylor, Richard, Sr.
To: Madison, James


Dear Sir
Jefferson County, near Middle Town Septbr. 12th. 1803
Mr. New who is Naval Officer & Collector at the Port of Louis Ville Falls of Ohio, was at my house a few days ago, informed me that he Should apply for the Collectors place at Orleans, Should he Succeed in that, or any other appointment, I offer myself as his Successor, and beg leave Sir to ask you to make my application known to his Excelency the President, but Should those places not Come vacant, and any office of any kind, that I Could fill with the assistance of my Son Richd. or Colby, as my Deputy—that is an object likely to be worth Something, I have not the least doubt but my Son Richd. would soon acquire knoledge Suffetient to do the business of the office, he has lived Several years with Merchants in Norfolk, and LouisVille, he has been once down to Orleans with a merchant, and round back by the way of New York. All my Children alive have been maried, and my doing Something for each, it has reduced my propirty to a small profit, I Should be very glad to get some publick office of moderate emolument, & the duty of which not very intricate, So as I Could discharge the duty of, with Credit and ease, you will I presume Say that one Foible I possest, aught to be done away, before it would be prudent to trust any publick post or office to me, I am perfectly Sensible from experience that the long habit in drinking to excess render’d me less Capable of doing my duty, as I aught to have done, which on reflection, hurt my feelings as it hurt my Consequence, you may be assurd Sir I have quitted that dissipation, I have not drank one Quart of ardent Spirits for near twelve months put it all together, of that little it was in way of Safety against the Colick, nor have I the least desire to drink, although I Seldom See a day but I am in Company where Spirits is drank, I drink Wine & water, Beer, & Syder Sometimes, I am Satisfyed within my own breast, that I dont want for resolution and fortitude to refrain from any thing I undertake. I have not the least Inclination to drink any kind of ardent Spirits, nor do I believe I ever Shall—My old obstinate wound has been very troublesome to me for Some years past, it has been opened four different Summers—it has been near two years Since it was last laid open by the Surgeant, and it has Continued to discharge a little ever Since, but it is very little. I Dont know but it may be of Service, as I think I enjoy as good, if not better health than I have for ten years past, I expect you will See Mr. New at the meeting of Congress as he told me he Should leave this Quarter about the 1st. of Next month, I believe his expectations is very Sangueane, as it is thought by Some that his Father has great influence in Congress. I have taken the liberty to write to you on this Subject, I allow your oppinion on it to be So far Superior to mine, that I Chearfully acquiesce in yr. desetion, let that be what it will, your good Sense will guard you from Sencure on my account, as this world has enough of it, I expect the President has known me in almost every Station of my life Since the Commencement of the revolution war—in all my various Stations, the Continental revenue Cutters Command hurt me, the perpetual throng of Gentlemen from Various parts of the Southern States, with the Norfolk, Richmond, Fredericksburg &c &c gentry, of hard drinkers—I found in my own breast I must neglect my duty or be duped a Chirl—that disapated round of life also was hurting my Constitution fast, that I did not Value So much as my Character, So I thought it most prudent to resighn my Commishion. I will thank you to acknoledge the rect. of this, by a few lines—the fate be what it will I Shall be Satisfy’d. I am with the greatest Esteem your Most Obedt. &c &c
Richd. Taylor Senr.
 

   
   RC (ViU). Docketed by JM.



   
   Jefferson appointed Robert Anderson New collector and inspector of revenue for Louisville, Kentucky, on 11 Jan. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433).



   
   Richard Taylor, Sr. (1749–1825), a first cousin of JM’s father, served in the Virginia state navy during the American Revolution and rose to the rank of commodore. He moved to Kentucky in 1794, settling lands granted to him for his Revolutionary service (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:4 n. 4).


